DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Amended claims filed on 7/21/2020 are objected in general to because of the following informalities:  
1. Reference designators within parenthesis are not needed and should be avoided for clarity of the claim words. 
2. Indicating reference designators for different terms in their first appearances and using only the abbreviated reference designators for corresponding terms in their subsequent appearances are not customary in US patent application claim practices. Hence it is advised to use the full term in every instance.  
Furthermore, claim 1 is objected to because of the following informalities:  
In claim 1, line 5, note that the recitation of “a sandwich formed of” appears to be incomplete. It is suggested that –three layers-- should be inserted after “formed of” for creating a more complete antecedent basis for line 12 where “the three layers of the sandwich” is mentioned.  
Claim 4 is suggested to be amended as follows:
The BAW resonator of claim 1, wherein the bottom electrode has a thickness in underlap region that is 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choy et al. (US 2010/0327697, cited by the applicant).

    PNG
    media_image1.png
    636
    1189
    media_image1.png
    Greyscale

Fig. 5 of Choy annotated by the examiner for ease of reference.
Regarding claims 1, Choy (i.e. Fig. 5, §0046) disclose A BAW resonator (500) comprising:
a substrate (101)
a sandwich formed of
a bottom electrode (the first electrode 102)
a piezoelectric layer (piezoelectric layer 103)
a top electrode (the second electrode 104)
a dielectric layer (and a passivation layer deposited over the second electrode 104 and designated by the examiner as ‘DL’) covering the whole surface of the BAW resonator (BR)
wherein the sandwich comprises:
a center area (designated by the examiner as ‘CA’) wherein the three layers of the sandwich overlap each other 

a frame region (the frame element 502, designated by the examiner as ‘FR’), surrounding the underlap region having a thickness (designated by the examiner as ‘de’) greater than (‘dc’).
Regarding claim 2, Choy further teaches that the reduced thickness ‘du’ in the underlap region (UL) is mainly due to a reduced thickness of the top electrode (104).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Fattinger et al. (US 2017/0054430 cited by the applicant).
Regarding claim 3, Choy discloses the claimed invention, Choy however is not explicit about a double layer top or bottom electrode. 
Fattinger teaches in a BAW resonator (68) as depicted in Fig. 3B, three annular regions of different thicknesses, namely ‘outer region’, ‘border region’ or ‘BO ring’ (88) region and Active region or central region, with the active region at the middle similar to the BAW structure of Choy, where the first and second sub-layers of Fattinger electrodes are made of Al-Cu and Tungsten(W) respectively with the thickness of one of these sub-layers (74-2) of the top electrode is reduced in the active region compared to the border region (§0043) resembling the claimed in invention as recited in claim 3.  The BO ring (88) improves the quality factor (Q) due to better energy confinement and suppression of spurious modes, as well as higher electro-mechanical coupling. Layers close to the piezoelectric layer 70 usually have higher frequency sensitivity. Thus, for example, a Tungsten BO ring with a specific thickness would generate a higher frequency shift in the BO region, compared to that of the active region, when the BO ring is closer to the piezoelectric layer 70. In general, by being closer to the piezoelectric layer 70, the BO ring 88 can be thinner compared to a BO ring that is further away from the piezoelectric layer 70. This results in less topological difference between the BO region 96 and the active region 92 and, consequently, better mode matching between them. The higher quality factor (Q) of the BAW resonator 68 results in better insertion loss and steeper shoulders in a filter constructed from such BA W resonators. The higher electromechanical coupling of the BA W resonator 68 results in wider bandwidth 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the top and/or bottom electrodes of Choy as a double layer electrode made of low impedance AlCu sublayer underneath the already existing high impedance W sublayer of Choy, such as taught by Fattinger. Then the step in the height of the Tungsten layer around the active region would result in all the benefits as suggested by Fattinger. Such a modification would have been considered an obvious modification of art recognized equivalent electrode structures in equivalent BAW resonators that perform the equivalent function, thereby suggesting the obviousness of such a modification.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Bradley et al. (US 11,152,909, actively filed on April 19, 2018).
Regarding claim 5, Choy discloses the claimed invention, Choy however is not explicit about uniform thickness of the dielectric layer over the total surface of the BAW resonator (BR). 
Bradley of the same inventive entity as Choy in an analogous invention (see Figs. 1-5 of Bradley) teaches uniformity of the dielectric layer (passivation layer 105) over the total surface of the BAW resonator (BR) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the passivation layer of Choy to .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Wei et. al. (US 2012/074811, cited by the applicant).
In regards to claim 6, Choy (Fig. 7, §0028) teaches the BAW resonators arranged in ladder type circuit of series resonators and shunt resonators, wherein each series and shunt resonator being embodied as claimed 1 (see rejection of claim 1 above). 
Choy, however, is not explicit about the dielectric layer as a trimming layer.
Implementing a trimming layer composed of the top dielectric passivation layer (for example SiN) in filters like Choy’s and selecting its thickness to adjust a resonance frequency of a BAW resonator is a routine practice in the art, for example Wei teaches in Fig. 5, where a wafer trimming process is utilized, wherein a determined amount of material is removed from the top layer (e.g., the passivation layer) of the multi-layer film stack to achieve a target BAW filter operating frequency across the wafer and from wafer to wafer, thereby, improve the manufacturing yield (Wei: §0005), wherein per claim 7, Wei also teaches that the dielectric layer (DL) is a trimming layer formed of SiN layer and the uniform thickness of the trimming layer is about 100nm which covers the claimed range of 60 nm (In the case of SiN used as the trimming layer material even up to 100 nm thickness material may have to be removed to compensate for variations of the resonant frequency induced by process deviations, Wei: §0004).
.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Zou et. al. (US 2016/0126930, cited by the applicant).
Regarding claims 9 and 10, Choy discloses the claimed invention; Choy, however, is not explicit about the width of the underlap region (UL) to be about 0.2μm to 8. 0μm and Choy is also not explicit about the frame region (FR) being formed by a dielectric interlayer arranged between top electrode (104) and piezoelectric layer (103).
Zou in a commonly owned (same inventive entity) patent as Choy’s teaches the width of the underlap region (called ‘innie’ or recess frame element and marked as 120 in Figs. 3A & 3B) to be about 0-10 um (which very closely covers the claimed range of 0.2μm to 8. 0μm), Zou also teaches the top electrode (106) having a raise frame structure (like the Frame region (FR) of Choy) with dielectric filled first bridge 607' disposed along at least a portion of a perimeter along of an active region of the BAW resonator device 602 and another filled cantilevered portion 608' arranged between top electrode (106) and piezoelectric layer, 105 (Fig. 6C and §0182 of Zou).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to design the underlap region (UL) or recess frame element as termed by the Choy and Zou in their commonly owned patents to be in the range of 0-10 um, and having dielectric filled raised frame structure as demonstrated by Zou to yield similar results as Zou and thereby reading on the claimed range of 0.2 to 8 um as an alternative design of a co-owned patent and therefore suggesting the obviousness of such modification. 
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 4 is allowable since the closest prior art Fattinger although teaches a thickness difference of the top electrode, is not explicit about the same for the bottom electrode or in other words Fattinger doesn’t teach thickness variation of bottom electrode’s W sublayer.  
Claim 8 is allowable since the closest prior art Choy although teaches a thickness difference of the top electrode and the depth of the underlap region different from center and frame regions, Choy is not explicit about the reduction of the thickness of the top electrode in the underlap region (UL) relative to the center area (CA) by about 15nm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843